DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This is in response to the applicant response filed on 01/13/2021. In the applicant’s response, claims 1-17 were amended; claims 18-20 were newly added. Accordingly, claims 1-20 are pending and being examined. Claims 1, 15, and 17are independent form.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4-1.	Claims 1-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al (US Pub 2004/0174437, hereinafter “Dai”) in view of Horita (US Pub 2015/0186753, hereinafter “Horita).

Regarding claim 1, Dai discloses a method of registering images (the method/system for image registration of two corresponding images; see fig.1; see para.12), the method comprising: 
to eliminate low frequency and high frequency noise in the images, the method may filter the two correlated FFTs by the corresponding bandpass filters determined by the corresponding nyquist frequencies of the corresponding images; see 204/206 of fig.2; see para.30); and determining at least one shift between the images using the frequency distribution adjusted correlation (the method may identify the shift/differences between the corresponding images based on the correlation (i.e., peak/maximum) identified between the two adjusted/filtered FFTs performed at step 204/206; see 214 of fig.2; see para.32; see para.25 lines 9-14; see para.12).

The only difference between the claimed invention and the method in Dai is that: Dai does not disclose that the corresponding bandpass filters for removing noise of the images are “median” filters (see claim 20) which are determined “by comparing contents of the images” as recited in claim 1. However, such image pre-processing is well known and widely used in the field of image matching (i.e., registration). As evidence, in the same field of endeavor, Horita teaches: the method may perform pre-processing on the two corresponding images to remove noise of the images by the corresponding median filters determined by the pixel values of the two corresponding images (see para.227), prior to determining “the phase difference/shift” between the images using the frequency distribution correlation (see 156; specifically see 150—>154—>156, and see 152—>162—>164—>156 in fig.3; see also para.62—para.69). Horita: see para.227) and identify the phase difference between the two corresponding images (Horita: see fig.3 and para.63—para.69). 

As a further rationale, one of ordinary skill in the art before the effective filling date of the claimed invention was made would have found it obvious to replace the bandpass filters taught of Da with the median filters taught by Horita since doing this would amount to a simple substitution of one known technique for another to obtain predictable results.

Regarding claim 2, the combination of Dai and Horita discloses the method of claim 1, the method further comprising determining at least one spatial phase shift between the images on the basis of the at least one spatial location associated with a correlation maximum (Dai: see 212 of fig.2; see para.32).  

Regarding claim 3, the combination of Dai and Horita discloses, the method further comprising inverse transforming the frequency distribution adjusted correlation from a spatial frequency domain to a spatial domain for forming a spatial phase spectrum of the correlation and for determining the at least one shift from the spatial phase spectrum (Dai: see 210 of fig.2; see para.31). 

Regarding claim 4, the combination of Dai and Horita discloses the method of claim 2, the method further comprising Fourier-transforming the images separately (see 200/202 of fig.2), correlating the Fourier-transformed images (Dai: see 208 of fig.2), and inverse Fourier- transforming (Dai: see 210 of fig.2) the frequency distribution adjusted correlation for forming the spatial phase spectrum (Dai: see 200/202->210 of fig2; see para.30—para.31). 
 
Regarding claim 5, the combination of Dai and Horita discloses the method of claim 1, the method further comprising determining the at least one shift directly from the correlation between the spatial frequency functions of images (Dai: see para.3 lines 1-6).  

Regarding claim 6, the combination of Dai and Horita discloses the method of claim 2, the method further comprising determining similarity of at least two of the images on the basis of a magnitude value of the maximum at the at least one spatial location related to said at least two of the images (Dai: identifying the difference/similarity between the two images; see 28 of fig.1 and para.34, lines 7-9).  

Regarding claim 7, the combination of Dai and Horita discloses the method of claim 6, the method further comprising determining the at least two of the images registrable if said magnitude value associated with said at least two of the images is at or above a threshold, and determining the at least two of the images unregistrable if the magnitude value associated with said at least two of the images is below the threshold (the claimed 

Regarding claim 8, the combination of Dai and Horita discloses the method of claim 1, the method further comprising transforming the images into the spatial frequency domain by performing at least one one-dimensional transform to each of the images (s Dai: ee 200 and 202 of fig.2).  

Regarding claim 9, the combination of Dai and Horita discloses the method of claim 1, the method further comprising adjusting the distribution of the spatial frequencies of the correlation between the spatial frequency functions by band-pass filtering (Dai: using “a bandpass filter”; see para.30).  

Regarding claim 10, the combination of Dai and Horita discloses the method of claim 1, the method further comprising decreasing a boundary error of a transform of the images into the spatial frequency functions by windowing (Dai: moving the target/wafer through the different die sections of the wafer in order to capture the signal data from the areas of interest of the target; see figs.3-4, and para.38).  

Regarding claim 11, the combination of Dai and Horita discloses the method of claim 2, the method further comprising providing the images as sections from pre-images, each of the images associated with the registration having a smaller size than a pre-image from which it is extracted (Dai: the image is digitized by CDD camera; see 1820 of fig.1).
   
Regarding claim 13, the combination of Dai and Horita discloses the method of claim 1, the method further comprising correlating the spatial frequency functions using phase correlation or normalized correlation (Dai: calculating the correlation after FFT; see 208 of fig.2).  

Regarding claim 14, the combination of Dai and Horita discloses the method of claim 1, the method further comprising performing a sub-pixel registration of the two or more of the images (Dai: performing registration between Ai and Bi; see fig.4 and para.36).  

Regarding claim 15, 17, each of them is an inherent variation of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1.

Regarding claim 16, the combination of Dai and Horita discloses the apparatus of claim 15, wherein the image processing system comprises one or more processors; and one or more memories including computer program code; the one or more processors, the one or more memories and the computer program code being configured to cause the apparatus at least to perform the adjustment of the distribution of the spatial frequencies 

Regarding claim 18, the combination of Dai and Horita discloses the method of claim 1, wherein the estimating of the noise level comprises performing a pixel-by-pixel comparison between aligned regions of two images taken from a common scene (Horita: see para.227).

Regarding claim 19, the combination of Dai and Horita discloses the method of claim 18, further comprising using a median of differences in the estimating of the noise level provided that there is a misalignment below a predetermined threshold coupled with high-frequency content (Horita: see para.227).

Regarding claim 20, the combination of Dai and Horita discloses the non-transitory computer program product of claim 17, wherein the estimating of the noise level comprises performing a pixel-by-pixel comparison between aligned regions of two images (Horita: see para.227), and wherein a median of differences is used in the estimating of the noise level provided that there is a misalignment below a predetermined threshold coupled with high-frequency content (Horita: see para.227).

4-2.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dai et al (US Pub 2004/0174437, hereinafter “Dai”) in view of Wredenhagen (US Pub 2010/0150225, hereinafter “Wredenhagen”). 

Regarding claim 12, Dai does not explicitly disclose, the method further comprising registering only the sections of the images, and weighting the registration with the similarity of the images. However, in the same field of endeavor, i.e., in the field of image registration based on the correlation between two images, Wredenhagen teaches, registering only the sections of the images, and weighting the registration with the similarity of the images (determining the correlation between the two images by weighting each phase plane correlation/similarity; see Eq(3), para.59-para.62; see fig.7; see 210[Wingdings font/0xE0]220 of fig.2). It would have been obvious to persons skilled in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Wredenhagen into the teachings of Dai, by weighting each phase plane correlation/similarity between the corresponding portions and then determining the correlation of the two images, in order to improve the phase plane correlation (PPC) techniques by using adaptive frequency domain filtering (Wredenhagen, see para.19—para.20).

Response to Arguments
5.	Applicant's arguments with respect to claim 01/13/2021 have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376.  The examiner can normally be reached on 8:30am-5:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        1/22/2021